MANDATE
               Case
                  Case
                    1:17-cr-00548-PAC
                        19-1048, Document
                                       Document
                                          56, 06/26/2019,
                                                  105 Filed
                                                          2595334,
                                                            06/26/19
                                                                   Page1
                                                                     Pageof 11 of 1



                                  UNITED STATES COURT OF APPEALS
                                                FOR THE                    1:17-cr-00548-PAC-1
                                           SECOND CIRCUIT
                              ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 26th day of June, two thousand and nineteen,

     ____________________________________

     United States of America,                                 ORDER
                                                               Docket No. 19-1048
     lllllllllllllllllllllAppellee,
                                                                 USDC SDNY
     v.                                                          DOCUMENT
     Joshua Adam Schulte,
                                                                 ELECTRONICALLY FILED
                                                                 DOC #: _________________
     lllllllllllllllllllllDefendant - Appellant.                             June 26, 2019
                                                                 DATE FILED: _____________
     _______________________________________

            The parties in the above-referenced case have filed a stipulation withdrawing this appeal
     pursuant to FRAP 42.

             The stipulation is hereby "So Ordered".




                                                          For The Court:
                                                          Catherine O'Hagan Wolfe,
                                                          Clerk of Court




MANDATE ISSUED ON 06/26/2019
